     Case 2:17-cv-01123-WBS-DB Document 65 Filed 06/05/20 Page 1 of 5


1    Robert L. Brace, State Bar No. 122240
     rlbrace@rusty.lawyer
2    1807 Santa Barbara Street
     Santa Barbara, CA 93101
3
     Telephone: 805-845-8211
4
     Michael P. Denver, State Bar No. 199279
5    mpdenver@hbsb.com
     HOLLISTER & BRACE
6    A Professional Corporation
     1126 Santa Barbara Street
7
     Santa Barbara, CA 93102
8    Telephone: 805-963-6711
     Facsimile: 805-965-0329
9

10   Attorneys for Plaintiffs and all others similarly situated
11                                 UNITED STATED DISTRICT COURT
12                        FOR THE EASTERN DISTRICT OF CALIFORNIA
13
      RONALD C. EVANS, an individual; JOAN                 CASE NO.: 2:17-cv-01123-WBS-DB
14    M. EVANS, an individual; DENNIS
      TREADAWAY, an individual; and all others             STIPULATION AND ORDER
15    similarly situated,                                  CONTINUING CASE DEADLINES FOR
                                                           SETTLEMENT DISCUSSIONS
16                   Plaintiffs,
             vs.                                           Complaint Filed:   May 26, 2017
17    ZB, N.A., a national banking association, dba        Trial Date:        None set
      California Bank & Trust,
18
                      Defendant.
19
      ZIONS BANCORPORATION, N.A., a
20    national banking association, formerly known
      as ZB, N.A., doing business as California Bank
21    & Trust,
22                    Third-Party Plaintiff
              vs.
23
      JTS COMMUNITIES, INC., a California
24    Corporation; LARRY A. CARTER, an
      individual; JACK T. SWEIGART, an
25    individual; and BRISTOL INSURANCE
      COMPANY, a dissolved Utah corporation; and
26    ROES 1-20 inclusive
                     Third-Party Defendants
27

28
                                                       1
                           STIPULATION AND [PROPOSED] ORDER CONTINUING DEADLINES
     Case 2:17-cv-01123-WBS-DB Document 65 Filed 06/05/20 Page 2 of 5


1           Plaintiffs Ronald C. Evans, Joan M. Evans, and Dennis Treadaway, (the “Putative Class

2    Action Representatives”), Defendant, Zions Bancorporation, N.A., a national banking

3    association, formerly known as ZB, N.A., doing business as California Bank & Trust

4    (“CB&T”), and Third Party Defendants JTS Communities, Inc., Larry A. Carter, Jack T.

5    Sweigart, and Bristol Insurance Company (“Third Party Defendants”), (collectively, the

6    “Parties”) by and through their respective counsel of record, enter into the following stipulation

7    (the “Stipulation”):

8           1.      On March 6, 2020, before the Third Party Defendants had appeared in this

9    litigation, the Court ordered that:

10          a. The Putative Class Action Representatives and CB&T must exchange their initial

11               disclosures under Federal Rule of Civil Procedure 26(a) on or before June 2, 2020;

12          b. The Rule 26 Conference is scheduled for June 26, 2020 at 1:30 p.m.; and

13          c. The Parties shall meet and confer on Rule 26 issues and file a joint conference

14               report 14 days before the conference.

15          2.      Separately, the Court issued an Order on May 6, 2020 directing the Putative

16   Class Action Representatives to file and serve a motion to designate their counsel as interim

17   counsel under Federal Rule of Civil Procedure 23(g)(3) on or before July 10, 2020.

18          3.      Counsel for the Putative Class Action Representatives and CB&T recently

19   discussed avenues to resolve, on their own, this 3 year-old litigation.          In that regard,

20   confidential settlement briefs have been exchanged, settlement discussions are ongoing and a

21   mediator was retained in retired Placer County Superior Court Judge Richard L. Gilbert.

22          4.      On June 1, 2020, Third Party Defendants filed their Answer to CB&T’s Third

23   Party Complaint. Counsel for CB&T and the Third Party Defendants have also been discussing

24   the desire to engage in meaningful settlement discussions, and the Third Party Defendants have

25   also agreed to mediate with Judge Gilbert.

26          5.      To allow time for mediation without incurring potentially unnecessary

27   attorneys’ fees and costs, the Parties jointly request the Court to continue case deadlines such

28   that if the case does not settle, the following deadlines would apply:
                                                      2
                            STIPULATION AND [PROPOSED] ORDER CONTINUING DEADLINES
     Case 2:17-cv-01123-WBS-DB Document 65 Filed 06/05/20 Page 3 of 5


1                    a. The Parties must exchange their initial disclosures under Federal Rule of

2                        Civil Procedure 26(a) on or before July 17, 2020;

3                    b. The date by which the Putative Class Action Representatives are to file and

4                        serve a motion to designate their counsel as interim counsel under Federal

5                        Rule of Civil Procedure 23(g)(3) is continued from July 10, 2020 to July 31,

6                        2020;

7                    c. The Rule 26 Conference scheduled for June 26, 2020 at 1:30 p.m. is moved

8                        to August 12, 2020 at 1:30; and

9                    d. The Parties shall meet and confer on Rule 26 issues and file a joint

10                       conference report 14 days before the conference.

11           6.      This Stipulation does not waive, alter, or modify any rights, defenses or claims

12   of any of the parties in this case.

13

14   Dated: June 4, 2020                   BUCHALTER, A Professional Corporation

15                                                 By:     /s/ Robert S. McWhorter
                                                           Robert S. McWhorter
16                                                         Jarrett S. Osborne-Revis
                                                           Attorneys for Defendant,
17
                                                           Zion Bancorporation, N.A., a national
18                                                         banking association, formerly known as
                                                           ZB, N.A., doing business as California
19                                                         Bank & Trust
20

21

22   Dated: June 4, 2020                   LAW OFFICES OF IAN W. CRAIG, PC
23                                                 By:     /s/ Ian W. Craig
                                                           Ian W. Craig
24
                                                           Attorneys for Third-Party Defendants,
25                                                         JTS Communities, Inc., a California
                                                           Corporation, Larry A. Carter, an
26                                                         individual; Jack T. Sweigart, an individual
                                                           and Bristol Insurance Company, a
27                                                         dissolved Utah corporation
28
                                                      3
                            STIPULATION AND [PROPOSED] ORDER CONTINUING DEADLINES
     Case 2:17-cv-01123-WBS-DB Document 65 Filed 06/05/20 Page 4 of 5


1    Dated: June 4, 2020                   PETERSON WATTS LAW GROUP, LLP

2                                                  By:__/s/ Glenn W. Peterson
                                                          Glenn W. Peterson
3
                                                          Attorneys for Third-Party Defendants,
4                                                         JTS Communities, Inc., a California
                                                          Corporation, Larry A. Carter, an
5                                                         individual; Jack T. Sweigart, an individual
                                                          and Bristol Insurance Company, a
6                                                         dissolved Utah corporation
7
     Dated: June 4, 2020                           By:     /s/ Robert L. Brace
8                                                          Robert L. Brace
                                                           Attorneys for Plaintiffs and all other
9                                                          similarly situated
10

11   Dated: June 4, 2020                           HOLLISTER & BRACE
                                                   A Professional Corporation
12
                                                   By:     /s/ Michael P. Denver
13                                                         Michael P. Denver
                                                           Attorneys for Plaintiffs and all other
14                                                         similarly situated
15

16          I, the filer of this document, attest that each of the other signators have consented to the

17   filing of this document.

18   Dated: June 4, 2020                           HOLLISTER & BRACE
                                                   A Professional Corporation
19

20
                                                   By:     /s/ Michael P. Denver
21                                                         Michael P. Denver
22                                                         Attorneys for Plaintiffs and all other
                                                           similarly situated
23

24

25

26
27

28
                                                      4
                           STIPULATION AND [PROPOSED] ORDER CONTINUING DEADLINES
     Case 2:17-cv-01123-WBS-DB Document 65 Filed 06/05/20 Page 5 of 5


1                                                 ORDER

2              Based upon the Parties’ Stipulation, and good cause appearing, if the case does not

3    settle,

4              IT IS HEREBY ORDERED that:

5              a. The Parties must exchange their initial disclosures under Federal Rule of Civil

6                 Procedure 26(a) on or before July 17, 2020;

7              b. The date by which the Putative Class Action Representatives are to file and serve a

8                 motion to designate their counsel as interim counsel under Federal Rule of Civil

9                 Procedure 23(g)(3) is continued from July 10, 2020 to July 31, 2020;

10             c. The Rule 26 Conference scheduled for July 6, 2020 at 1:30 p.m. is moved to

11                August 17 , 2020 at 1:30; and

12             d. The Parties shall meet and confer on Rule 26 issues and file a joint conference

13                report no later than August 3, 2020.

14

15   Dated: June 5, 2020

16

17

18
19

20

21

22

23

24

25

26
27

28
                                                         5
                             STIPULATION AND [PROPOSED] ORDER CONTINUING DEADLINES
